Name: Commission Regulation (EC) No 2884/2000 of 27 December 2000 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: trade;  Europe;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32000R2884Commission Regulation (EC) No 2884/2000 of 27 December 2000 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 333 , 29/12/2000 P. 0076 - 0077Commission Regulation (EC) No 2884/2000of 27 December 2000amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(14) thereof,Whereas:(1) Council Regulation (EC) No 2851/2000(3) establishes certain concessions in the form of Community tariff quotas for certain agricultural products and provides for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Poland. One of those concessions results in a differentiation of refunds from 1 January 2001 for certain products falling within CN code 0405 as a result of the abolition of refunds on those products exported to Poland.(2) The Polish authorities have undertaken to ensure that only consignments of Community butter on which no refund has been granted are allowed for import into Poland. To that end, an article should be inserted in Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(4), as last amended by Regulation (EC) No 2357/2000(5), providing for the obligation to present a certified copy of the export licence, including specific information guaranteeing that no export refund has been granted on the products referred to. To establish a link between the products imported and those indicated on the export licence, operators are required, on import into Poland, to present a certified copy of the export declaration bearing specific information referring to the export licence.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The following Article 20b is inserted in Regulation (EC) No 174/1999:"Article 20b1. The following provisions shall apply to exports to Poland of products falling within CN code 0405 referred to in Article 1(e) of Regulation (EC) No 1255/1999.2. Exports as referred to in paragraph 1 shall be subject to the presentation to the competent authorities of Poland of a certified copy of the export licence issued in accordance with this Article and a duly endorsed copy of the export declaration for each consignment. The goods shall not have been exported previously to another third country.3. Licence applications and licences shall contain:(a) in box 7, the words 'Poland';(b) in box 15, a description of the goods in accordance with the Combined Nomenclature;(c) in box 16, the eight-figure Combined Nomenclature code and the quantity in kilograms for each product referred to in box 15;(d) in boxes 17 and 18, the total quantity of the products referred to in box 16;(e) in box 20, the words 'Butter for export to Poland. Article 20b of Regulation (EC) No 174/1999';(f) in box 22, the words 'no export refund';(g) licences shall be valid only for the products and quantities thus specified.4. Licences issued under this Article shall carry with them an obligation to export to the destination indicated in box 7.5. Licences shall be issued immediately after applications are lodged. At the request of the party concerned, a certified copy of the endorsed licence shall be issued.6. Issue of licences shall not be subject to the lodging of a security.7. Notwithstanding Article 9 of Commission Regulation (EC) No 1291/2000(6), licences shall not be transferable.8. Licences shall be valid from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000 until the following 30 June.9. By the end of February, for the previous year, the competent authorities of the Member States shall notify the Commission of the number of licences issued and the quantity of butter involved, broken down by Combined Nomenclature code.10. Chapter I shall not apply."Article 2This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 332, 28.12.2000, p. 7.(4) OJ L 20, 27.1.1999, p. 8.(5) OJ L 272, 25.10.2000, p. 6.(6) OJ L 152, 24.6.2000, p. 1.